Citation Nr: 0902809	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connection for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By way of background, it is noted that the veteran's appeal 
was remanded to the RO for further development in a September 
2006 Board decision.  After completing the requested 
development to the extent possible, the RO readjudicated the 
veteran's claim, as reflected by an October 2007 supplemental 
statement of the case.  Because the benefit sought by the 
veteran remains denied, the claim has been returned to the 
Board.

In the record, it appears a claim for a total disability 
rating based on individual unemployability has been raised.  
It is REFERRED to the RO for appropriate action.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
dysthymic disorder has resulted in occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms panic attacks more than once a week and 
difficulty in establishing and maintaining effective work and 
social relationships; however, the evidence does not reflect 
that his symptoms have caused occupational and social 
impairment with deficiencies in most areas, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for a 
dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9433 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal 
may be adjudicated without remand for further notification.

With respect to the duty to assist, all relevant records 
identified by the veteran have been obtained, which includes 
VA and private treatment records, as well as the veteran's 
Social Security Administration records.  Additionally, the 
veteran was provided with a VA examination during the 
development of the instant claim.  The veteran has also 
testified at a hearing before the undersigned Veterans Law 
Judge.  Accordingly, VA's assistance obligations are 
satisfied.  




II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

A 30 percent disability rating is assigned when a veteran's 
psychiatric disability causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9433.

A 50 percent rating is assigned when a veteran's psychiatric 
disability causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.

The veteran was granted service connection for his dysthymic 
disorder secondary to several of his service-connected 
physical disabilities and was awarded a 30 percent disability 
rating, effective April 2002.  However, the veteran contends 
that the current severity of his dysthymic disorder entitles 
him to a disability rating in excess of 30 percent.  

A September 2001 private pain management treatment record 
reflects that the veteran reported that while his quality of 
life had improved, he still had depression and anxiety, and 
an April 2002 pain management treatment record reflects that 
the veteran again reported depression and anxiety.  The 
veteran underwent a VA mental disorders examination in August 
2002, during which he reported a history of suicide attempts 
and after which he was hospitalized for psychiatric care, but 
he reported no such hospitalizations in the past three to 
four years.  Additionally, the veteran reported experiencing 
panic episodes, as well as forgetfulness and difficulty 
concentrating.  The examiner noted that the veteran's answers 
were often phrased in a vague manner and that the veteran 
appeared somewhat drowsy, as if overmedicated.  The veteran 
reported being unemployed since 1990; however, he still 
occasionally drove a vehicle.  Moreover, he stated that 
thoughts of suicide were only fleeting thoughts, and he 
denied having any hallucinations or delusions.  

VA psychiatric treatment records reflect that in May 2003 the 
veteran reported panic attacks, and in June 2003 the veteran 
reported that his last panic attack was the prior week.  At 
that time, the veteran was alert and oriented with a sad, 
depressed effect.  He also reported recurrent suicidal 
thoughts without an active intent or plan, and he appeared 
neat and groomed.  He was a vague historian with a variable 
memory, but his judgment was not impaired.  In July 2003, the 
veteran reported that he was not sleeping well, but had been 
able to manage his panic attacks with medication.  The 
veteran had no suicidal ideation, and he was not overtly 
depressed.  Additionally, his concentration, memory, and 
judgment were intact.  In August 2003, the veteran was noted 
to be casually dressed with acceptable hygiene and a somewhat 
sad and flat effect, and he was not delusional.  The 
evaluator noted that the veteran's Global Assessment of 
Functioning (GAF) score was 50.  In October 2003, the veteran 
reported that he was not suicidal (recalling a time in the 
1990's when he was suicidal), and he reported sleep 
disturbances due to a fear of lying down and triggering a 
panic attack.  The veteran appeared neat and well groomed, 
and the evaluator noted that the veteran had mild dysthymia, 
no agitation or anxiety, less frequent and severe panic 
attacks, and no psychotic symptoms or suicidal ideation.  In 
November 2003, the veteran reported ongoing sleep 
disturbances, and the veteran's affect was noted to be 
restricted and sad, with a GAF score of 50.  However, the 
veteran's hygiene and clothing were adequate, and his speech 
was goal-oriented, relevant, and neither negative nor 
hopeless.  In December 2003 the veteran's GAF score remained 
50, and in January 2004, the veteran's affect was noted to be 
somewhat restricted; however, his speech was more animated, 
he verbalized fewer negative thoughts, and his GAF score was 
53.  In July 2004, the veteran reported three panic attacks 
per week, sleep disturbances, and low energy, initiative, and 
self-esteem, although the veteran denied suicidal ideation.  
The evaluator noted that the veteran appeared alert with 
normal speech, with an anxious mood, normal thought content, 
but with only some understanding of himself and his problems.  

At his July 2006 Board hearing, the veteran reported that he 
had been receiving Social Security Administration disability 
benefits due to his psychiatric disability since 1990, and he 
testified that he had panic attacks typically three or more 
times per week.

The veteran underwent a VA mental disorders examination in 
January 2007.  The corresponding examination report reflects 
that the examiner's opinion that the veteran continued to 
meet the criteria for dysthymic disorder.  The examiner also 
opined that the veteran did have some difficulty establishing 
and maintaining social relationships and noted that the 
veteran lives with his 11-year-old son and spends most of his 
time and energy raising him.

After reviewing the evidence of record reflecting the 
severity of the veteran's dysthymic disorder since his grant 
of service connection effective 2002, and after resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran's current disability picture more nearly 
approximates the 50 percent rating criteria.  The veteran has 
reported having panic attacks at least three times a week, 
and at his last VA examination, the examiner noted that the 
veteran has difficulty maintaining social relationships.  
Moreover, the veteran has been unemployed since approximately 
1990 and has been receiving full Social Security 
Administration benefits based, at least in part, on a 
psychiatric disability.  Accordingly, the evidence of record 
reflects that the veteran's dysthymic disorder has caused 
occupational and social impairment with reduced reliability 
and productivity.  

However, the evidence does not reflect that the veteran's 
psychiatric impairment warrants a 70 percent disability 
rating.  The evidence of record reflects the veteran has 
denied any suicidal ideation since filing his claim; he has 
consistently appeared appropriately groomed and dressed, his 
speech has consistently been logical and relevant, and he has 
had no periods of unprovoked irritability with periods of 
violence.  Moreover, while the VA examiner noted that the 
veteran has some social impairment, the veteran has 
maintained a successful relationship with his son, and he 
spends most of his time and energy raising him.  Accordingly, 
the evidence fails to demonstrate that the veteran has an 
occupational and social impairment, with deficiencies in most 
areas, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Accordingly, the veteran 
is not entitled to a rating in excess of 50 percent.



ORDER

A 50 percent rating for a dysthymic disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


